Title: William Lambert to Thomas Jefferson, 19 May 1810
From: Lambert, William
To: Jefferson, Thomas


            
              Sir,
              City of Washington, 
                     May 19th 1810.
            
              I wrote to you some time ago, and transmitted a printed copy of the report of a select committee of Congress on my papers relating to the establishment of a first meridian for the United States, intended for 
                  your own use. The late period of the Session at which this report was made, was the cause (perhaps the only one) of postponing a decision until the
			 next meeting of the national legislature.
			 It
			 would be gratifying to me, if I should be favored with your opinion, and that of bishop Madison, relating to the plan I have submitted to public view, and to the data and Elements on which the computation has been made. On an Examination of the several numbers 2, 3, 4 and 5, collected
			 together, which were prepared at different times, and of which I kept no copies, I find repetitions of the same idea, that might otherwise have been avoided, particularly, with respect to the
			 adoption of the ratio of 282 to 281, as an arithmetical mean between the proportions of 334 to 333, and 230 to 229, of the equatorial and polar diameters of the Earth. The tables I have given, are on an entire new plan, farther extended, and more
			 accurate, from the nature and principles of their construction, than any, perhaps, extant; none that I have yet seen, will ascertain the Elements to which mine have a reference, with such
			 precision. 
		  
            
                  
                  Accompanying this communication, is a news-paper, in which the proceedings and toasts of the Tammany Society of Washington at the late celebration of the anniversary of the patron of our order, are contained. 
                  
                  All
			 the toasts, with the exception of one or two of the volunteers, were prepared solely by myself, and
			 indeed, the greatest part of the Long Talk:—I send you, also, a manuscript ode of my own composition, which is intended to be sung at this place on the fourth of July next.—The sentiments in
			 both, respecting yourself, I pray you to
			 receive, not as sycophantic adulation, or servile flattery, but as testimonials of the genuine respect and esteem with which I remain, Sir,
            
              Your most obedt servt
              
                  
               William Lambert.
            
          